                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


BRYON J. FISCHER,                                     4:18-CV-04141-KES

                   Petitioner,

       vs.                                     ORDER ADOPTING REPORT AND
                                                 RECOMMENDATION AND
DARRIN YOUNG, and THE ATTORNEY                      DISMISSING CASE
GENERAL OF THE STATE OF SOUTH
DAKOTA,

                   Respondents.



      Petitioner, Bryon Fischer, filed a pro se petition for writ of habeas

corpus under 28 U.S.C. § 2254. Docket 1. Respondents moved to dismiss the

petition without holding an evidentiary hearing. Docket 5. The court referred

the petition to a United States magistrate judge under 28 U.S.C. § 636(b) and

Rule 8 of the Rules Governing Section 2254 Cases in United States District

Courts.

      Magistrate Judge Veronica L. Duffy filed a report and recommendation

recommending that Fischer’s petition be dismissed as untimely. Docket 9.

Objections to the report and recommendation were due by March 1, 2019. The

time for objections has passed. Fischer did not file objections to the report and

recommendation. The court has considered the case de novo and adopts the

report and recommendation in full. Thus, it is
      ORDERED that the magistrate judge’s report and recommendation

(Docket 9) is adopted in full. Respondents’ motion to dismiss (Docket 5) is

granted. Fischer’s pro se petition for habeas corpus is denied with prejudice.

      IT IS FURTHER ORDERED that Fischer’s motion for leave to proceed in

forma pauperis (Docket 2) is granted.

      IT IS FURTHER ORDERED that based upon the reasons stated and

under Fed. R. App. P. 22(b), the court finds that Fischer has not made a

substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). Thus, a certificate of appealability is denied.

      DATED this 14th day of March, 2019.

                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE




                                         2
